 



 
 
Exhibit 10.26
CVR PARTNERS, LP
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
 
 

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This Contribution, Conveyance and Assumption Agreement, dated as of
October 24, 2007, is entered into by and among COFFEYVILLE RESOURCES, LLC, a
Delaware limited liability company (“CR”), CVR GP, LLC, a Delaware limited
liability company (the “Managing General Partner”), CVR SPECIAL GP, LLC, a
Delaware limited liability company (the “Special General Partner”) and CVR
PARTNERS, LP, a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Section 1.1.
RECITALS:
     WHEREAS, CR, the Managing General Partner and the Special General Partner
have formed the Partnership pursuant to the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”) for the purpose of engaging in any
business activity that is approved by and that lawfully may be conducted by a
limited partnership organized pursuant to the Delaware LP Act in accordance with
the terms of the Partnership Agreement.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, each of the following actions have been taken prior to the
date hereof:
     1. CR formed the Managing General Partner under the terms of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”) and contributed $1,000 to
the Managing General Partner in exchange for all of the member interests in the
Managing General Partner.
     2. CR formed the Special General Partner under the terms of the Delaware
LLC Act and contributed $1,000 to the Special General Partner in exchange for
all of the member interests in the Special General Partner.
     3. The Managing General Partner, the Special General Partner and CR formed
the Partnership under the terms of the Delaware LP Act and (a) the Managing
General Partner contributed $1,000 to the Partnership in exchange for a managing
general partner interest in the Partnership, (b) the Special General Partner
contributed $1,000 to the Partnership in exchange for a non-managing general
partner interest in the Partnership and (c) CR contributed $1,000 to the
Partnership in exchange for a nominal limited partner interest in the
Partnership.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following shall occur:

 



--------------------------------------------------------------------------------



 



     1. Fertilizers will distribute all of its receivables, other than
receivables relating to prepay fertilizer sales contract, (the “Working Capital
Assets”) to CR.
     2. CR will convey:
     (a) 1.000% of the Fertilizer Interests to the Partnership, on behalf of the
Managing General Partner, in exchange for the Managing General Partner Interest
in the Partnership;
     (b) 98.901% of the Fertilizer Interests to the Partnership, on behalf of
the Special General Partner, in exchange for 30,303,000 Special GP Units,
representing a 99.9% special general partner interest in the Partnership; and
     (c) 0.099% of the Fertilizer Interests to the Partnership, on its own
behalf, in exchange for 30,333 Special LP Units, representing a 0.1% limited
partner interest in the Partnership.
     WHEREAS, it is the intent of the Parties that the Managing General Partner
have the discretion to effect an Initial Offering, consistent with provisions of
the Partnership Agreement and it may be necessary for the Parties to take
reasonable actions to effect the Initial Offering.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Terms. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement. The following defined
terms shall have the meanings given below:
     “Agreement” means this Contribution, Conveyance and Assumption Agreement.
     “Call Right” has the meaning set forth in Section 4.4.
     “CapEx Reimbursement Amount” has the meaning set forth in
Section 4.2(b)(i).
     “Code” means Internal Revenue Code of 1986, as amended.
     “CR” has the meaning as set forth in the opening paragraph of this
Agreement.
     “Delaware LLC Act” has the meaning as set forth in the Recitals of this
Agreement.
     “Delaware LP Act” has the meaning as set forth in the Recitals of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Effective Time” means immediately after the close of business of
Fertilizers on the date hereof.
     “Fertilizer Interests” means the membership interests in Fertilizers.
     “Fertilizer Interest Liabilities” means all liabilities arising out of or
related to the ownership of the Fertilizer Interests to the extent arising or
accruing on and after the Effective Time, whether known or unknown, accrued or
contingent, and whether or not reflected on the books and records of Fertilizers
or their affiliates.
     “Fertilizers” means Coffeyville Resources Nitrogen Fertilizers, LLC, a
Delaware limited liability company.
     “IO Debt Financing” has the meaning set forth in Section 4.2(c).
     “Managing General Partner” has the meaning as set forth in the opening
paragraph of this Agreement.
     “Partnership” has the meaning as set forth in the opening paragraph of this
Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of CVR Partners, LP, dated as of October 24, 2007 to which
reference is hereby made for all purposes of this Agreement.
     “Party” or “Parties” has the meaning as set forth in the opening paragraph
of this Agreement.
     “Put Right” has the meaning set forth in Section 4.3.
     “Requested Modifications” has the meaning set forth in Section 4.2(e).
     “Special General Partner” has the meaning as set forth in the opening
paragraph of this Agreement.
     “Special GP Offering” has the meaning set forth in Section 4.2(c).
     “Swaps” has the meaning set forth in Section 4.2(e).
     “Working Capital Amount” has the meaning as set forth in
Section 4.2(b)(ii).
     “Working Capital Assets” has the meaning as set forth in the Recitals of
this Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE II
CONTRIBUTION
     Section 2.1 Distribution and Assignment of Working Capital Assets to CR.
The Parties hereby acknowledge the distribution and assignment by Fertilizers of
the Working Capital Assets to CR and receipt by CR of the Working Capital
Assets.
     Section 2.2 Contribution of Fertilizer Interests to the Partnership. CR
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers the Fertilizer Interests to the Partnership, its successors and
assigns, for its and their own use forever, on behalf of the Managing General
Partner, the Special General Partner and itself as described in the recitals
hereto, in exchange for (a) the continuation of the Managing General Partner
Interest in the Partnership held by the Managing General Partner, (b) the
issuance to the Special General Partner of 30,303,000 Special GP Units,
representing a 99.9% general partner interest in the Partnership, and (c) the
issuance to CR of 30,333 Special LP Units, representing a 0.1% limited partner
interest in the Partnership and the Partnership hereby accepts such Fertilizer
Interests as contributions to the capital of the Partnership.
     The Partnership agrees to refund the initial $1,000 contributed by each of
the Special General Partner and CR promptly following the issuance of Special GP
Units and Special LP Units described above and any Partnership Interest acquired
with such $1,000, other than the Managing General Partner interest, which shall
be continued as described above, shall be redeemed and cancelled and of no
further effect.
ARTICLE III
ASSUMPTIONS OF CERTAIN LIABILITIES
     Section 3.1 Assumption of Fertilizer Interest Liabilities by the
Partnership. In connection with the contribution and transfer by CR of the
Fertilizer Interest to the Partnership, as set forth in Article II above, the
Partnership hereby assumes and agrees to duly and timely pay, perform and
discharge the Fertilizer Interest Liabilities, to the full extent that CR has
been heretofore or would have been in the future obligated to pay, perform and
discharge the Fertilizer Interest Liabilities were it not for the execution and
delivery of this Agreement; provided, however, that said assumption and
agreement to duly and timely pay, perform and discharge the Fertilizer Interest
Liabilities shall not (a) increase the obligation of the Partnership with
respect to the Fertilizer Interest Liabilities beyond that of CR, (b) waive any
valid defense that was available to CR with respect to the Fertilizer Interest
Liabilities or (c) enlarge any rights or remedies of any third party, if any,
under any of the Fertilizer Interest Liabilities.
ARTICLE IV
ADDITIONAL TRANSACTIONS
     Section 4.1 Notice of Initial Offering. If the Managing General Partner
elects to cause the Partnership to undertake the Initial Offering the Managing
General Partner shall give

4



--------------------------------------------------------------------------------



 



prompt notice to CR and the Special General Partner of such election and the
proposed terms of the Initial Offering, including whether it will be an Initial
Public Offering or an Initial Private Offering, the anticipated timing and size
of the Initial Offering, the proposed use of proceeds and the identity of each
managing underwriter or initial purchaser, as applicable.
     Section 4.2 Actions in Connection with Initial Offering.
     (a) CR shall use, and shall cause each of its Subsidiaries to use, its
commercially reasonable efforts to take such actions and enter into such
transactions as the Managing General Partner reasonably requests to effectuate
and permit the consummation of the Initial Offering. Such actions may include
the entry into customary lock-up agreements with the managing underwriters or
initial purchasers, as applicable, and the transfer by CR or its wholly-owned
Affiliates of their ownership interest in the Partnership to other wholly-owned
Affiliates of CR.
     (b) The Partnership shall use:
     (i) up to $30 million in net proceeds (the “CapEx Reimbursement Amount”)
from the Initial Offering to repay CR for capital expenditures CR incurred
related to the assets of Fertilizers during the two year period prior to the
effective date of the sale of the Managing General Partner by CR to Coffeyville
Acquisition III, LLC; and
     (ii) an additional amount of net proceeds from the Initial Offering, as
determined by the Managing General Partner (the “Working Capital Amount”), to
fund working capital, future Operating Expenditures or Expansion Capital
Expenditures, or other general partnership purposes of the Partnership and
Fertilizers.
     (c) CR and the Special General Partner agree that the Managing General
Partner may structure the Initial Offering to include (x) a secondary offering
of Units by the Special General Partner and/or (y) a primary offering of Units
by the Partnership together with, as determined by the Managing General Partner,
a substantially contemporaneous incurrence of indebtedness by the Partnership
and/or Fertilizers (an “IO Debt Financing”) where a use of proceeds from the
Initial Offering and IO Debt Financing is to redeem Units from the Special
General Partner, with a per-Unit redemption price equal to the price at which a
Unit is purchased from the Partnership, net of any sales commissions or
underwriting discounts charged to the Partnership (a “Special GP Offering”). If
the Special GP Offering is structured as a redemption of Units, Common Units of
the Special General Partner shall be redeemed first, then Subordinated Units to
the extent the Special General Partner no longer has Common Units. The number of
Units sold by and/or redeemed from the Special General Partner may not, without
the Special General Partner’s consent, exceed a number of Units reasonably
expected by the Managing General Partner, at the time of filing of the initial
registration statement or first distribution of the offering memorandum (i.e.
based upon the expected net per-Unit price), as applicable, to generate $100
million in net proceeds to the Special General Partner (excluding any net
proceeds from the exercise of any Over-Allotment Option). Without the Special
General Partner’s consent the Special GP Offering may in no event be consummated
if the net proceeds to the Special General Partner are less than $10 per Unit,
as adjusted pursuant to Section 5.9 of the Partnership Agreement, as applicable.
Upon request by CR, a Special GP Offering may include some or all of the Units
owned directly by CR, in lieu of an equal number of Units owned by the Special
General Partner.

5



--------------------------------------------------------------------------------



 



     (d) In order to effect the Requested Modifications (as defined below), CR
may require that (A) the Partnership consummate a Special GP Offering generating
at least $140 million in net proceeds to the Special General Partner and (B) the
Partnership otherwise distribute to the Special General Partner and CR (in its
role as Limited Partner) an amount of cash equal to (1) $75 million minus
(2) the CapEx Reimbursement Amount.
     (e) If the Managing General Partner reasonably determines that, in order to
consummate the Initial Offering on terms materially consistent with terms
prevalent in the then-current market for initial public offerings of publicly
traded partnerships relying primarily on 7704(d)(1)(E) of the Code, it is
necessary or appropriate that the Partnership and its Subsidiaries be released
from their obligations as obligors or guarantors of the Coffeyville Credit
Agreements and the ISDA swap agreements between CR and J. Aron & Company (the
“Swaps”), or any amendment or successor or replacement agreement thereto, or
that other amendments or modifications thereto are necessary or appropriate,
then the Managing General Partner shall give prompt written notice to CR
describing such amendments or modifications (the “Requested Modifications”).
Such notice shall, in any event, be given ninety (90) days prior to the
anticipated closing date of the Initial Offering. CR shall use, and shall cause
each of its Subsidiaries to use, its commercially reasonable efforts (as
qualified below) to effect the Requested Modifications, through amendment to, or
replacement (including by way of refinancing) of, the applicable agreement. CR
shall not be considered to have made “commercially reasonable efforts” to effect
the Requested Modifications if it determines not to pursue or effect such
Requested Modifications due to (i) payment of fees to the lenders under the
Coffeyville Credit Agreements or the swap counterparty, (ii) the costs of this
type of amendment or replacement, (iii) an increase in applicable margins or
spreads or (iv) changes to the terms required by the lenders or swap
counterparty including revised covenants, events of default and repayment and
prepayment provisions; provided that (i), (ii), (iii) and (iv) are not
reasonably likely, in the aggregate, to have a material adverse effect on CR.
     (f) If the Initial Offering includes a Special GP Offering and an
Over-Allotment Option, then (i) if the Special GP Offering is a secondary
offering, the Special General Partner will agree with the underwriters or
initial purchasers of the Initial Offering to sell its pro rata portion of the
Units issued upon any exercise of the Over-Allotment Option, or (ii) if the
Special GP Offering is a redemption, that its pro rata portion of the Units
issued upon any exercise of the Over-Allotment Option shall be redeemed (with a
per-Unit redemption price equal to the price at which a Unit is purchased from
the Partnership, net of any sales commissions or underwriting discounts charged
to the Partnership).
     Section 4.3 Managing General Partner Put Right. If the Initial Offering is
not consummated by the second anniversary of the Closing Date, the Managing
General Partner shall have the right to require CR to purchase the Managing
General Partner Interest (the “Put Right”). The Put Right shall expire on the
earlier of (i) the fifth anniversary of the Closing Date and (ii) the closing of
the Initial Offering.
     Section 4.4 CR Call Right. If the Initial Offering is not consummated by
the fifth anniversary of the Closing Date, CR shall have the right to require
the Managing General Partner to sell the Managing General Partner Interest to CR
(the “Call Right”). The Call Right shall expire on the closing of the Initial
Offering. The Call Right may not be exercised for a period of

6



--------------------------------------------------------------------------------



 



120 consecutive days following the initial filing of a registration statement
relating to an Initial Public Offering.
     Section 4.5 Procedures for Put/Call. In the event of an exercise of the Put
Right or the Call Right, the purchase price shall be the fair market value of
the Managing General Partner interest, determined and payable as of the
effective date of the purchase and sale. The fair market value of the Managing
General Partner Interest shall be determined by an independent investment
banking firm selected by the Managing General Partner and CR. If such parties
cannot agree upon one independent investment banking firm within 45 days after
the date of notice of exercise of the Put Right or Call Right, then the Managing
General Partner shall designate an independent investment banking firm, CR shall
designate an independent investment banking firm, and such firms shall mutually
select a third independent investment banking firm, which third independent
investment banking firm shall determine the fair market value of the Managing
General Partner Interest.
     In making its determination, the independent investment banking firm may,
in turn, rely on other experts, and the determination of which shall be
conclusive. The independent investment banking firm may consider the value of
the Partnership’s assets, the rights and obligations of the Managing General
Partner and other factors it may deem relevant but the fair market value shall
not include any control premium and shall be determined as if the last provisos
contained in Sections 6.4(a), (b) and (c) of the Partnership Agreement (which
provide that no distributions will be paid to the Managing General Partner (in
respect of the Incentive Distribution Rights) for so long as any Group Member is
a guarantor of any Coffeyville Credit Agreement) no longer applied.
ARTICLE V
FURTHER ASSURANCES
     From time to time after the date hereof, and without any further
consideration the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.
ARTICLE VI
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article II or Article III of this Agreement shall be
operative or have any effect until

7



--------------------------------------------------------------------------------



 



the Effective Time, at which time all the provisions of Article II or
Article III of this Agreement shall be effective and operative in accordance
with Article VII, without further action by any Party.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Order of Completion of Transactions. The transactions provided
for in Article III of this Agreement shall be completed simultaneously with the
transactions provided for in Article II of this Agreement.
     Section 7.2 Costs. The Partnership shall pay all expenses, fees and costs,
including sales, use and similar taxes arising out of the contributions,
conveyances and deliveries to be made hereunder, and shall pay all documentary,
filing, recording, transfer, deed and conveyance taxes and fees required in
connection therewith. In addition, the Partnership shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the implementation of any conveyance or
delivery pursuant to Article V of this Agreement.
     Section 7.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation.”
     Section 7.4 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
     Section 7.5 No Third Party Rights. The provisions of this Agreement are
intended to bind the parties signatory hereto as to each other and are not
intended to and do not create rights in any other person or confer upon any
other person any benefits, rights or remedies and no person is or is intended to
be a third party beneficiary of any of the provisions of this Agreement.
     Section 7.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties.
     Section 7.7 Governing Law. This Agreement shall be subject to and governed
by the laws of the State of New York.

8



--------------------------------------------------------------------------------



 



     Section 7.8 Arbitration. Any controversy, dispute or claim arising out of
or relating in any way to this Agreement or the transactions arising hereunder
that cannot be resolved by negotiation shall be settled by binding arbitration
in accordance with the CPR Rules for Non-Administered Arbitration in effect on
the date of this Agreement by three independent and impartial arbitrators, of
whom the Managing General Partner and CR shall each appoint one, and those
appointed arbitrators shall select the third arbitrator, who shall be the
presiding arbitrator. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. 1-16 (the “Federal Arbitration Act”) to the exclusion
of state laws inconsistent therewith, and judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof. The
arbitration hearing shall take place in the state of Kansas or at some other
mutually agreeable location and the hearing shall take place within 120 calendar
days from the date of demand for arbitration. The arbitrators shall base their
award on the terms of this Agreement and shall follow the law and judicial
precedents which a United States District Judge sitting in federal court in the
City of New York would apply in the event the dispute were litigated in such
court. The parties expressly agree that this Agreement shall confer no power or
authority upon the arbitrators to render any judgment or award that is erroneous
in its application of substantive law and expressly agree that no such erroneous
judgment or award shall be eligible for confirmation. The arbitrators shall
render their award in writing and shall include the findings of fact and
conclusions of law upon which their award is based. The arbitration shall be
governed by the laws of the State of New York applicable to contracts made and
to be performed wholly within such state, and by the arbitration law of the
Federal Arbitration Act. The arbitration hearings shall be continuous subject to
weekends, holidays, or other days to be mutually agreed and the total days of
hearing shall not exceed ten hearing days per party. The arbitrators shall
render their award no later than thirty calendar days after the conclusion of
the hearings. The submission of post-hearing legal briefs shall be subject to
the discretion of the arbitrators, but in no event shall the briefs delay the
arbitrators’ decision in this matter. All expenses and fees of the arbitrators
and expenses for hearing facilities and other expenses of the arbitration shall
be borne equally by the Managing General Partner and CR unless they agree
otherwise. The arbitrators shall render their award within 90 days of the
conclusion of the arbitration hearing. The arbitrators shall not be empowered to
award any punitive damages in connection with any dispute arising out of or
relating in any way to this Agreement or the transactions arising hereunder, and
all parties hereby irrevocably waives any right to recover such damages. The
arbitration hearings and award shall be maintained in confidence.
     Section 7.9 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 7.10 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
     Section 7.11 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written,

9



--------------------------------------------------------------------------------



 



with respect to its subject matter. This document and such instruments contain
the entire understanding of the Parties. No understanding, representation,
promise or agreement, whether oral or written, is intended to be or shall be
included in or form part of this Agreement unless it is contained in a written
amendment hereto executed by the Parties after the date of this Agreement.
     Section 7.12 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as
of the date first written above.

            CVR PARTNERS, LP


  By:   CVR GP, LLC,
its Managing General Partner       By:   /s/  Kevan A. Vick       Name:    Kevin
A. Vick       Title:      Executive Vice President and
               Fertilizer General Manager         COFFEYVILLE RESOURCES, LLC
      By:   /s/  James T. Rens       Name:  James T. Rens        
Title:    Chief Financial Officer and Treasurer         CVR GP, LLC
      By:   /s/  Kevan A. Vick       Name:   Kevan A. Vick        
Title:     Executive Vice President and
              Fertilizer General Manager         CVR SPECIAL GP, LLC

  By:   Coffeyville Resources, LLC
its sole member       By:   /s/  James T. Rens       Name:  James T. Rens      
  Title:    Chief Financial Officer and Treasurer      

Cvr Partners LP
Contribution, Conveyance and Assumption Agreement
Signature Page

 